Per Curiam.
Defendant pled nolo contendere to a charge of third-degree criminal sexual conduct, MCL 750.520d(1)(b); MSA 28.788(4)(1)(b), in exchange for dismissal of a charge of first-degree criminal sexual conduct, MCL 750.520b(1)(d); MSA 28.788(2)(1)(d), dismissal of a supplemental information and a sentence recommendation of from 7 to 15 years in prison. Defendant appeals as of right, claiming that the trial court failed to comply with GCR 1963, 785.7(3)(b) by not stating its reasons for accepting the nolo contendere plea. We disagree and affirm defendant’s conviction.
A trial court must state its reasons for believing that the interests of the defendant and the proper administration of justice do not require interrogating the defendant regarding his participation in the crime. GCR 1963, 785.7(3)(b); Guilty Plea Cases, 395 Mich 96; 235 NW2d 132 (1975); People v Harvey, 146 Mich App 631; 381 NW2d 779 (1985). Defense counsel stated that the reason for the no contest plea was that "this was an assaultive crime involving civil ramifications and also that all the parties involved in this situation had been drinking”. The trial court accepted defense counsel’s statement and then proceeded to review the transcript of the preliminary examination to determine whether there were facts to support the charge. Convinced that there was a factual basis for the charge of third-degree criminal sexual conduct, the trial court accepted defendant’s plea of nolo contendere.
The fact that the trial court did not reiterate defense counsel’s statement of why the plea was appropriate does not require remand in this case *571since it is clear from the record that the trial court believed the plea was appropriate because defendant had been drinking at the time of the incident and because of the possibility of future civil litigation resulting from the offense. Both are recognized grounds for acceptance of a nolo contendere plea. People v Stevens, 138 Mich App 438, 440; 360 NW2d 216 (1984).
Affirmed.